[Cite as In re Appeal in the Cty. Ditch known as Spallinger Ditch, 2020-Ohio-2671.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               AUGLAIZE COUNTY




IN RE:
                                                                    CASE NO. 2-19-10
       THE APPEAL IN THE
       COUNTY DITCH KNOWN AS
       SPALLINGER DITCH PETITIONED
       BY SCOTT SPALLINGER AND
       SHARON HELMLINGER
                                                                    OPINION
[ELFIE PROPERTIES, LLC - APPELLANT]




                Appeal from Auglaize County Common Pleas Court
                          Trial Court No. 2019 CV 0079

                                      Judgment Affirmed

                             Date of Decision: April 27, 2020




APPEARANCES:

        Taryn A. Douglas for Appellant

        Matthew T. Watson, Dennis Faller, Edwin A. Pierce for Appellees
Case No. 2-19-10


ZIMMERMAN, J.

         {¶1} Appellant, Elfie Properties, LLC (“Elfie”), appeals the August 27, 2019

judgment of the Auglaize County Court of Common Pleas dismissing its appeal of

the Auglaize County Board of Commissioners’ (“Board”) authorization of ditch

improvements requested by petitioners, Scott Spallinger (“Spallinger”) and Sharon

Helmlinger (“Helmlinger”) (collectively, “petitioners”).                            For the reasons that

follow, we affirm.

         {¶2} On October 18, 2018, the petitioners filed a petition under R.C. Chapter

6131 with the Board requesting that the Board authorize certain ditch improvements

to property located in the Rolling Acres Estates subdivision. (Doc. No. 27, Ex. A).

Elfie, which owns 19 of 38 parcels of land benefited by the petition, appeared in

opposition to the petition at a June 27, 2019 public hearing before the Board.1 (Doc.

Nos. 1, 27). At the June 27, 2019 hearing, the Board passed a resolution approving

the ditch petition by a voice vote. (Doc. No. 1). The Board adopted the resolution

on July 2, 2019. (Doc. Nos. 1, 27).

         {¶3} On July 18, 2019, Elfie appealed the Board’s resolution approving the

ditch petition to the Auglaize County Court of Common Pleas under R.C. 6131.25,

naming the Board, the Auglaize County Engineer, the City of Wapakoneta, and the

petitioners (collectively, “appellees”) as appellees. (Doc. No. 1). On July 29, 2019,


1
 Elfie represented to the trial court that it owned either 20 or 29 parcels of land that are benefited by the ditch
petition at the August 26, 2019 hearing. (Aug. 26, 2019 Tr. at 4, 42).

                                                       -2-
Case No. 2-19-10


the Board and the Auglaize County Engineer filed a motion to dismiss, arguing that

the trial court lacked subject matter jurisdiction to address the appeal.2 (Doc. No.

18). On August 7, 2019, the petitioners filed a motion to dismiss, also arguing that

the trial court lacked subject matter jurisdiction to address the appeal. (Doc. No.

24). On August 15, 2019, Elfie filed a memorandum in opposition to the appellees’

motions to dismiss. (Doc. No. 27). After a hearing on August 26, 2019, the trial

court on August 27, 2019 granted the appellees’ motions to dismiss. (Doc. No. 30).

        {¶4} On September 24, 2019, Elfie filed its notice of appeal, and raises one

assignment of error for our review. (Doc. No. 34).

                                    Assignment of Error

        The Auglaize County Court of Common Pleas had subject matter
        jurisdiction over this matter because Appellant timely perfected
        its appeal and therefore granting Appellees Motion to Dismiss was
        improper, because the proper test for determining whether a
        court has jurisdiction to hear a matter pursuant to statutory
        language of R.C. § 6131.26 is whether the Appellant has
        substantially complied with the statutory requirements to perfect
        the appeal.

        {¶5} In its assignment of error, Elfie argues that the trial court erred by

granting the appellees’ motions to dismiss. Specifically, Elfie contends that the trial

court erred by concluding that it lacked subject matter jurisdiction to address its

appeal after (erroneously) concluding that Elfie must strictly comply with the



2
 On August 5, 2019, the City of Wapakoneta filed a motion concurring with the Board and the Auglaize
County Engineer’s motion to dismiss. (Doc. No. 22).

                                                -3-
Case No. 2-19-10


requirements of R.C. 6131.26 to perfect an administrative appeal of decision of a

board of county commissioners regarding ditch improvements.

                                Standard of Review

       {¶6} A motion to dismiss an administrative appeal for lack of subject-matter

jurisdiction involves a question of law, which this court reviews de novo. Courtyard

Lounge v. Bur. of Environmental Health, 190 Ohio App. 3d 25, 2010-Ohio-4442, ¶

5 (10th Dist.), citing Morris v. Ohio Real Estate Appraiser Bd., 10th Dist. Franklin

No. 06AP-669, 2006-Ohio-6743, ¶ 5, citing Heskett v. Ohio Dept. of Adm. Servs.,

166 Ohio App. 3d 311, 2006-Ohio-2074, ¶ 9 (10th Dist.), and citing All Children

Matter v. Ohio Secy. of State, 10th Dist. Franklin No. 09AP-322, 2010-Ohio-371, ¶

7. See also Cuyahoga Cty. Bd. of Commrs. v. Daroczy, 178 Ohio App. 3d 625, 2008-

Ohio-5491, ¶ 4 (8th Dist.). “De novo review requires us to conduct an independent

review of the record without deference to the trial court’s decision.” Matrix

Technologies, Inc. v. Kuss Corp., 6th Dist. Lucas No. L-07-1301, 2008-Ohio-1301,

¶ 11, citing Brown v. Cty. Commrs. of Scioto Cty., 87 Ohio App. 3d 704, 711 (4th

Dist.1993).

                                      Analysis

       {¶7} “Subject-matter jurisdiction is the statutory or constitutional power of a

court to hear and decide the merits of a particular class of cases.” Karvo Cos., Inc.

v. Ohio Dept. of Trans., 9th Dist. Summit No. 29294, 2019-Ohio-4556, ¶ 7, citing


                                         -4-
Case No. 2-19-10


Groveport Madison Loc. Schools Bd. of Edn. v. Franklin Cty. Bd. of Revision, 137
Ohio St. 3d 266, 2013-Ohio-4627, ¶ 25, citing Pratts v. Hurley, 102 Ohio St. 3d 81,

2004-Ohio-1980, ¶ 11, and citing Bank of Am., N.A. v. Kuchta, 141 Ohio St. 3d 75,

2014-Ohio-4275, ¶ 19.        “The Ohio Constitution provides a common pleas court

with the authority to review proceedings of administrative officers and agencies as

set forth in the law.” Id., citing Abt v. Ohio Expositions Comm., 110 Ohio App. 3d
696, 699 (10th Dist.1996), quoting Article IV, Section 4(B), Ohio Constitution. As

relevant here, R.C. Chapter 6131 governs a common pleas court’s jurisdiction to

review an administrative appeal of a decision by a board of county commissioners

authorizing ditch improvements. See Clevenger v. Bd. of Cty. Commrs., 3d Dist.

Allen No. 1-94-97, 1995 WL 347993, *1 (June 9, 1995). See also Karvo Cos., Inc.

at ¶ 7, citing Abt at 699.

       {¶8} Under R.C. 6131.25, “[a]ny owner may appeal to the court of common

pleas within twenty-one days of the date that any order was issued by the board of

county commissioners” authorizing ditch improvements. When an affected owner

elects to appeal an order of a board of county commissioners authorizing ditch

improvements, R.C. 6131.26 requires the owner (“[t]o perfect an appeal” under R.C.

6131.25) to

       file an appeal bond, with surety to be approved by the clerk of the
       court of common pleas, to pay all costs on appeal if the decision or
       order appealed from is sustained on a hearing or trial thereof. The
       owner shall also file with the bond a statement of the decision or order

                                         -5-
Case No. 2-19-10


       appealed from and of the claims of the owner in ordinary and concise
       language.

(Emphasis added.) R.C. 6131.26. See Clevenger at *1. Further, “[t]he amount of

the appeal bond shall be not less than five hundred dollars, plus the sum of two

dollars for each parcel of land in excess of two hundred parcels averred in the

petition to be benefited.” R.C. 6131.26.

       {¶9} In this case, Elfie appealed (to the court of common pleas) the Board’s

resolution approving the petitioners’ ditch petition under R.C. 6131.25. Because

Elfie appealed the Board’s resolution under R.C. 6131.25, Elfie was required to file

with the clerk of courts a bond, with surety to be approved by the clerk of courts, to

pay all costs on appeal should its appeal be rejected. Elfie deposited $500 cash (in

addition to the required filing fee) along with a document, which provides:

            On this 18th day of July, 2019, Appellant filed his Statement of
       Appeal and deposited with the Clerk of Courts a cash bond in the
       amount of $500.00, pursuant to Ohio Revised Code Section 6131.26,
       to pay all costs of appeal if the decision or order appealed from is
       sustained on a hearing or trial thereof.

            The above bond is approved this 18th day of July, 2019.

                                       Respectfully submitted,

                                       JAUBERT & BURTON LLP

                                       By /s/ I. Jean Meckstroth
                                       I. Jean Meckstroth, Clerk of Courts

       Prepared by:
       /s/ Taryn A. Douglas

                                           -6-
Case No. 2-19-10


       Taryn A. Douglas (0095906)

(Emphasis sic.) (Doc. No. 9). Further, Elfie did not indicate in its statement filed

in support of its appeal the number of parcels subject to the ditch petition. The trial

court, applying this court’s decision in Clevenger, dismissed Elfie’s appeal after

concluding that it lacked subject matter jurisdiction to address Elfie’s appeal.

       {¶10} On appeal, Elfie does not dispute that the plain and unambiguous

language of R.C. 6131.26 requires a bond, with surety to be approved by the clerk

of courts, to perfect an appeal under R.C. 6131.25. Instead, Elfie urges this court to

conclude that substantial compliance with R.C. 6131.26 is sufficient to perfect an

appeal under R.C. 6131.25. That is, Elfie suggests that, because the Supreme Court

of Ohio has adopted and applied a substantial-compliance standard applicable to

statutory-bond requirements relative to bonding issues in administrative appeals, we

should conclude in this case that it substantially complied with the tenor of R.C.

6131.26.

       {¶11} Even if we agree with Elfie and conclude that an administrative appeal

can be perfected when a party substantially complies with a statutory-bond

requirement, the cash deposit submitted by Elfie in this case does not substantially

comply with the statute. In general, the statutory conditions to invoke the court of

common pleas’ jurisdiction to hear an appeal under R.C. 6131.25 must be strictly

followed. Clevenger, 1995 WL 347993, at *1, citing Holmes v. Union Gospel Press,


                                         -7-
Case No. 2-19-10


64 Ohio St. 2d 187, 188 (1980). See Taft v. Cuyahoga Cty. Bd. of Elections, 110
Ohio St. 3d 471, 2006-Ohio-4204, ¶ 18 (noting that, “in general, ‘[t]he procedure

prescribed by statute to bring an election contest within the jurisdiction of a judge

must be strictly followed’”), quoting McCall v. E. Local School Dist. Bd. of Edn.,

169 Ohio St. 50 (1950), paragraph one of the syllabus, and citing Maschari v. Tone,

103 Ohio St. 3d 411, 2004-Ohio-5342, ¶ 10 (“Because ‘election contests are special

in nature, the procedure prescribed by statute, to invoke a court’s jurisdiction to hear

such an action, must be strictly followed’”), quoting Hitt v. Tressler, 4 Ohio St. 3d
174, 175 (1983). However, (as Elfie suggests) the Supreme Court of Ohio has

“adopted and applied a substantial-compliance standard for the statutory bond

requirement” relative to other statutory-administrative appeals. Taft at ¶ 18, citing

McClintock v. Sweitzer, 138 Ohio St. 324, 325 (1941) (“We hold that there was a

substantial compliance with [the statutory bond requirement for election contests],

and that no error prejudicial to appellee resulted”), Williams v. O’Neill, 142 Ohio

St. 467, 475-476 (1944) (Hart, J., dissenting) (noting that substantial compliance,

when no prejudice is shown, is sufficient to satisfy bond requirement of election-

contest statute), and Hitt at 175 (“We disagree with the result reached by the

Williams v. O’Neill majority and adopt the reasoning set forth in Judge Hart’s

dissent”).




                                          -8-
Case No. 2-19-10


       {¶12} Specifically, addressing the statutory-bond requirement for election

contests, the Supreme Court of Ohio concluded that cash bonds are not defective.

Taft at ¶ 19 (noting that “[t]he fact that the bond was in cash did not render it

defective”), citing Monnette v. Malone, 60 Ohio St. 2d 5, 5-6 (1979). In particular,

the Supreme Court concluded in Taft that the cash bond at issue in that case

substantially complied with R.C. 3519.09 because the appellant deposited $100 in

cash along with a “bond form” in which the appellant “obligate[d] him to pay ‘the

costs incurred’ by him if he loses.” Id. In other words, the Supreme Court

contemplates a deposit of cash along with an additional promise on the part of the

applicant, obligating him to pay all the costs of the appeal if the appeal is rejected—

that is, a cash bond, not a deposit of cash— for an appellant to substantially comply

with a statutory-bond requirement. Indeed, a “bond” is generally defined as “[a]n

obligation; a promise.” Black’s Law Dictionary 211 (10th Ed.2014). It is further

defined as “[a] written promise to pay money or do some act if certain circumstances

occur” or “a promise that is defeasible upon a condition subsequent; esp[ecially], an

instrument under seal by which (1) a public officer undertakes to pay a sum of

money if he or she does not faithfully discharge the responsibilities of office, or (2)

a surety undertakes the responsibility to pay if the public officer so fails.”

(Emphasis added.) Id.




                                         -9-
Case No. 2-19-10


       {¶13} Here, we cannot say that Elfie filed a cash bond—that is, a deposit of

cash plus a promise to pay all the costs of the appeal if its challenge is not sustained.

That is, other than depositing $500 cash with the Auglaize County Clerk of Courts,

Elfie did not submit an assurance to the court asserting a promise to pay all costs

incurred with its administrative appeal if its appeal is rejected. See In re Sugar Run

Single Cty. Ditch No. 40, 5th Dist. Delaware No. 84-CA-14, 1984 WL 7955, *1

(Oct. 30, 1984) (“Appellant’s tendering of the $500.00 in check form did not

comport with the strict requirements of the statute.”). See also In re Contest of

Special Election in Village of N. Baltimore, 136 Ohio St. 279, 282 (1940)

(concluding that “the deposit of the cash under [the] circumstances [presented] was

in no sense a compliance with this statute”). Although a document (assuming that

the document could be construed as a promise to pay all costs) was filed with the

clerk of courts indicating that “a cash bond in the amount of $500.00” was

“deposited with the Clerk of Courts” “to pay all costs of appeal” if Elfie’s appeal is

rejected, the document does not bear a signature on behalf of Elfie. See Hitt at 175-

176. Further, (assuming such signature is proper) any attestation to the document

by Elfie’s attorney or law firm is equivocal. Accordingly, based on the deficiencies

with the document, we are constrained from construing it as a bonding instrument.

Thus, because we cannot construe the document accompanying Elfie’s $500 deposit

as a promise to pay all costs of the appeal if its appeal is rejected, we cannot reach


                                          -10-
Case No. 2-19-10


the conclusion that Elfie’s deposit constitutes a cash bond, which could substantially

comply with the bond requirement of R.C. 6131.26. Therefore, based on the

specific facts and circumstances of this case, we conclude that Elfie did not perfect

its appeal under R.C. 6131.25 and the trial court was without jurisdiction to consider

its administrative appeal.

       {¶14} For these reasons, we conclude that the trial court did not err by

dismissing Elfie’s administrative appeal after concluding that it lacked subject

matter jurisdiction to address the merits of the appeal. See Hulbert v. Buehrer, 10th

Dist. Franklin No. 16AP-474, 2017-Ohio-844, ¶ 12.

       {¶15} Accordingly, Elfie’s assignment of error is overruled.

       {¶16} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                                 Judgment Affirmed

SHAW, P.J. and WILLAMOWSKI, J., concur.

/jlr




                                        -11-